                Case 18-24170-AJC              Doc 164       Filed 09/16/19         Page 1 of 7



                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
                                      www.flsb.uscourts.gov

In re:

ASTOR EB-5, LLC,                                                       Case No.: 18-24170-AJC
                                                                       Chapter 11

            Debtors.
____________________________________/

            NOTICE OF TAKING RULE 2004 EXAMINATION DUCES TECUM

         PLEASE TAKE NOTICE that pursuant to Federal Rule of Bankruptcy Procedure 2004

and Local Rule 2004-1, Secured Creditor Astor EB-5 Funding, LLC (“Funding Company”), by

and through their undersigned counsel, will examine the following person under oath at the date,

time and place set forth below:

         NAME:            Corporate Representative of Astor EB-5, LLC

         DATE:            Thursday, October 3, 2019

         TIME:            10:00 a.m.

         PLACE:           Meland Russin & Budwick, P.A.
                          200 South Biscayne Blvd., Suite 3200
                          Miami, FL 33131

Note:           Any parties planning on attending should contact our office prior to the
                examination to ensure that the deposition has not been rescheduled to another
                date.

         The examination is pursuant to Bankruptcy Rule 2004 and Local Rule 2004-1 and will be

taken before an officer authorized to record the testimony. The scope of the examination shall be

described in Bankruptcy Rule 2004. Pursuant to Local Rule 2004-1, no order shall be necessary.

         If the examinee requires an interpreter, it is the examinee’s responsibility to engage the

employment of such interpreter to be present at the examination.

                                                         1
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 18-24170-AJC              Doc 164       Filed 09/16/19         Page 2 of 7



      The examinee is further required to produce all documents listed on the attached
Exhibit A to the undersigned attorney on or before Monday, September 30, 2019 by 5:00
p.m.


                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 16, 2019, a true and correct copy of the

foregoing was served via the Court's Notice of Electronic Filing on those parties listed on

Exhibit 1 and served via U.S. Mail upon the parties listed on the Manual Notice List.

                                                              s/ Peter D. Russin
                                                              Peter D. Russin, Esquire
                                                              Florida Bar No. 765902
                                                              prussin@melandrussin.com
                                                              Meaghan E. Murphy
                                                              Florida Bar No. 102770
                                                              mmurphy@melandrussin.com
                                                              MELAND RUSSIN & BUDWICK, P.A.
                                                              3200 Southeast Financial Center
                                                              200 South Biscayne Boulevard
                                                              Miami, Florida 33131
                                                              Telephone: (305) 358-6363
                                                              Telecopy: (305) 358-1221

                                                              Counsel for Secured Creditor Astor EB-5
                                                              Funding, LLC




                                                         2
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
              Case 18-24170-AJC          Doc 164      Filed 09/16/19     Page 3 of 7




Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

   •   Johanna Armengol Johanna.Armengol@usdoj.gov, johanna.armengol@usdoj.gov
   •   Terrence Ayala tcayala@gmail.com
   •   Regina M Campbell r.campbell@thecampbelllawgroup.com
   •   Barry O Chase barry@chaselawyers.com
   •   Ricardo Corona bk@coronapa.com, rcorona@coronapa.com
   •   Meaghan E Murphy mmurphy@melandrussin.com,
       ltannenbaum@melandrussin.com;mrbnefs@melandrussin.com;mmurphy@ecf.courtdrive
       .com
   •   Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
   •   Paul L. Orshan paul@orshanpa.com, seelenams@gmail.com
   •   Brian G Rich brich@bergersingerman.com,
       efile@bergersingerman.com;jbullock@bergersingerman.com;efile@ecf.inforuptcy.com
   •   Steven H. Rothstein steverothstein@miamibeachfl.gov
   •   Peter D. Russin prussin@melandrussin.com,
       ltannenbaum@melandrussin.com;mrbnefs@yahoo.com;prussin@ecf.courtdrive.com;ltan
       nenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
   •   Steven R Safra Steven.Safra@csklegal.com, maria.montenegro@csklegal.com
   •   Adam I Skolnik askolnik@skolniklawpa.com,
       bk.skolniklaw@gmail.com;skolnikar45106@notify.bestcase.com

Manual Notice List

The following is the list of parties who are not on the list to receive email notice/service for this
case (who therefore require manual noticing/service).

       American Express National Bank
       c/o Becket and Lee LLP
       PO Box 3002
       Malvern, PA 19355-0701

       Ricardo Corona
       3899 NW 7 St, Second Floor
       Miami, FL 33126

       Dennis A. Donet
       9100 S Dadeland Blvd #906
       Miami, FL 33156

       Miami-Dade County Tax Collector
       c/o Alexis Gonzalez
       200 NW 2nd Avenue, Suite 430
       Miami, FL 33128-1733

                                                                                            EXHIBIT 1
            Case 18-24170-AJC         Doc 164     Filed 09/16/19      Page 4 of 7



                                       EXHIBIT A
                                     INSTRUCTIONS

a.   All references to any Person (as defined below) includes his/her/its employees, agents,
     servants, subsidiaries, parent company, affiliated company and any other person or entity
     or Representative (as defined below) acting or purporting to act on behalf or under
     his/her control.

b.   As used herein, the singular shall include the plural, the plural shall include the singular,
     the past tense shall include the present and the present tense shall include the past, so as
     to bring into the scope of definitions and document requests all matters which by any
     other construction would fall outside their scope.

c.   These requests encompass all documents in the responding party’s custody, possession or
     control, whether or not such documents were prepared by or for such responding party.
     Where knowledge, information or documents in the responding party’s possession,
     custody or control are requested or inquired of, such request or inquiry includes
     knowledge, information or documents in the possession, custody or control of each of
     responding party’s employees, agents, accountants, attorneys, auditors, representatives
     and any other individuals or entities from whom the responding party could
     obtain documents.

d.   If there is a claim that any privilege excuses production of any document or part thereof,
     the responding party must provide a log identifying each allegedly privileged document
     by title, type, date, author, recipients and subject matter, and state the privilege, and
     respond as fully as otherwise possible with all nonprivileged documents in whole or part.

e.   When producing the documents, please keep all documents segregated by the file in
     which the documents are contained and indicate the name of the file in which the
     documents are contained, and the name of the documents being produced.

f.   When producing the required documents, please produce all other documents that are
     clipped, stapled or otherwise attached to any requested document.

g.   In the event such file(s) or document(s) has (have) been removed, either for the purpose
     of this action or for some other purpose, please state the name and address of the person
     who removed the file, the title of the file and each subfile, if any, maintained within the
     file, and the present location of the file.

h.   If any document to be produced has been destroyed or is otherwise incapable of
     production, state: (a) the date, place and means of the destruction; (b) the name and
     address of each person deciding upon, participating in and having knowledge of the
     destruction; (c) the reason for the destruction; and (d) if not destroyed, the reason why the
     document is incapable of production.

i.   Unless another time period is specified, this Request is addressed to documents created
     since January 1, 2014.
           Case 18-24170-AJC         Doc 164      Filed 09/16/19     Page 5 of 7



                                      DEFINITIONS

a.   “You” or “Your” refers to Corporate Representative of ASTOR EB-5, LLC, including
     his/her/its employees, agents, servants, subsidiaries, parent company, affiliated company,
     and other persons acting or purporting to act on your behalf, including your
     Representative (as defined below).

b.   “Materials” shall mean all “Documents”, “Writings”,                  “Agreements”,      and
     “Communications” as those terms are defined herein.

c.   “Document(s)” or “Writing(s)” shall be deemed to include every record of every type,
     and is used in the broadest sense and includes any medium upon which intelligence or
     information can be recorded and further includes, but is not limited to, all originals,
     nonidentical copies and drafts of the following items, whether printed, handwritten,
     typed, recorded, or stored on any electromagnetic storage device, or reproduced by hand,
     including without limitation correspondence, memoranda, invoices, receipts, records,
     ledger cards or other accounting records, voucher, check, shop order, diary, calendar,
     instruction, summaries of personal conversations or interviews, minutes or records of
     meetings or conferences, transcripts, opinions or reports of consultants, projections,
     drafts, contracts, agreements, confirmations, statistical statements, studies, telegrams,
     telexes, books, notes, reports, logs, diaries, tape recordings, video cassettes and data
     compilations from which information can be obtained, charts, photographs, notebooks,
     drawings, plans, printed materials of any kind, charts and interoffice communications,
     and any other writing of whatever description, including but not limited to any
     information contained in any computer, or represented by a computer program, signed or
     unsigned, regardless of whether approved, signed, sent, received, redrafted, or executed,
     study, work paper, handwritten note, draft, demand, chart, paper, print, laboratory record,
     drawing sketch, diagram, form, graph, index, list, tape, photograph, microfilm, data sheet,
     data processing card, or any other written, recorded, transcribed, punched, taped, filmed,
     or graphic matter, however produced and reproduced.

d.   “Communication” means any oral or written statement, dialogue, colloquy, discussion or
     conversation, and also means any transfer of thoughts or ideas between persons by means
     of documents and includes any transfer of data from one location to another by electronic
     or similar means.

e.   “Representative” means any and all agents, employees, servants, officers, directors,
     attorneys, or other persons acting or purporting to act on behalf of the person in question.

f.   “Evidencing” means having a tendency to show, prove or disprove.

g.   The words “and” and “or” as used herein shall be construed either disjunctively or
     conjunctively as required by the context to bring within the scope of these Interrogatories
     any answer that might be deemed outside their scope by another construction.

h.   “Control” means in your possession, custody or control or under your direction, and
     includes in the possession, custody or control of those under the direction of you or your
     employees, subordinates, counsel, accountant, consultant, expert, parent or affiliated
     corporation, and any person purporting to act on your behalf.
            Case 18-24170-AJC         Doc 164      Filed 09/16/19     Page 6 of 7



i.   “Related to” or “Relating to” shall mean directly or indirectly, refer to, reflect, describe,
     pertain to, arise out of or in connection with, or in any way legally, logically, or factually
     be connected with the matter discussed.

j.   “Including” shall mean including but not limited to.

k.   “Person” refers to any natural person, individual, proprietorship, partnership, corporation,
     association, organization, joint venture, business trust or other business enterprise,
     governmental body or agency, or governmental, public, legal or business entity, or group
     of natural persons or other entities whether sui juris or otherwise.”
           Case 18-24170-AJC          Doc 164     Filed 09/16/19     Page 7 of 7



                                DOCUMENT REQUESTS

                         PLEASE PRODUCE THE FOLLOWING:

1.   Income and expense statements with full supporting schedules for the following periods
     (all statements showing occupied room nights for respective periods):
      a.      Current YTD (also showing similar prior year YTD period)
      b.      Past five calendar years

2.   Documents evidencing annual totals of subject property’s occupied room nights and
     rooms revenue for last five calendar years.

3.   The real and personal property tax bills for the prior three calendar years, including most
     recent year available (three years of bills requested).

4.   List of or documents evidencing capital expenditures for current YTD period and the last
     three calendar years;

5.   Documents evidencing any capital plan for remainder of the current year and the next
     three calendar years (as available).

6.   Documents evidencing any property improvement plan (PIP), including any associated
     budget.

7.   Copies of hotel floor plans, site survey, and legal description in PDF.

8.   Copies of any leases, management contracts, franchise agreements, mortgages, title
     reports, stock or partnership agreements, union agreements, service contracts, reservation
     reports, inspection reports, engineering reports, and any other reports, contracts or
     agreements concerning the property.

9.   Copies of past appraisals, market and feasibility studies, impact studies, prospectuses,
     STR Trend Reports, and any Phase I or Phase II environmental audit reports.
